DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive.
Applicant argues that Jansson solves a totally different technical problem than the technical problem solved by Applicant’s alignment tool.  This argument is not commensurate with the scope of the claims because the alignment of the rings with each other is not claimed and only the physical structure of instant claim is required.
Applicant further argues the tools of the cited art comprising two handles is not present in the Applicant’s invention.  Examiner respectfully disagrees with this interpretation noting this argument is not commensurate with the scope of the claims as a unibody handle is not required by the instant claim.  Further, two arms of the handle form a single handle.  Thus, the cited tools and the instant invention each comprise a single handle.
Applicant further argues that the handle of Jansson serve a different purpose than the alignment handle of Applicant’s tool.  This argument is not commensurate with the scope of the claims as only the physical structure of the instant claim is required.
Applicant further argues the jaws of Jansson and the channel therebetween are totally different than the grooved longitudinal axis and channel of the instant invention because the jaws of Jansson are substantially frustoconical and contact each other.  This argument is not commensurate with the scope of the claims as only the physical structure of the instant claim is required.


Applicant further argues the shoulder ring of Huch is not equivalent to the instant invention as they accomplish different purposes.  This argument is not commensurate with the scope of the claims as only the physical structure of the instant claim is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson (EP0771251) in view of Bow Opening Pliers on Amazon and Huch et al (DE102005001225 with references to the machine English translation provided herewith).
Regarding Claim 1, Jansson teaches an alignment tool ([0001]-[0002]- pliers for mounting and dismounting circlips to axially lock a component onto an axis), comprising:
an alignment handle (Fig. 2- see handle of pliers),
a grooved (Fig. 2- see second side 14 of jaws with exterior notch) longitudinal axis (Fig. 2- axis running through each jaw), which is opposed to the alignment handle (Fig. 2- the jaws extend the opposite way of the plier handles), comprises a channel or groove in the radial direction (Fig. 2- the channel between the jaws of the pliers), wherein the grooved longitudinal axis has an alignment groove and alignment surfaces to precisely allow alignment of an electrode ring ([0009]- the waist in second side 14 prevents the circlip from sliding along the jaw) wherein the inner surfaces of said grooved longitudinal axis are parallel to each other (Fig. 2- see axes running through jaws are parallel);
two arms or tines formed by the channel or groove (Fig. 2- see two jaws of pliers), wherein said arms or tines are compressible in radial direction to the grooved longitudinal axis (Fig. 2- the arms are compressible in the direction opposite the spring);
a control surface (Fig. 2- see handle of pliers); and
a distal shoulder surface (Fig. 2- see tapered shoulder of jaws).
The recitation that the alignment tool is "to be used in a method for the manufacture of an electrode catheter assembly" represents an intended use of the apparatus.  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Jansson teaches the pliers 
Jansson does not appear to explicitly teach multiple alignment grooves and alignment surfaces to precisely allow alignment and separation of electrode rings or a removable proximal shoulder ring, said proximal shoulder ring has a shoulder surface and an internal opening, wherein the internal opening allows the shoulder proximal ring to slide on or off the grooved longitudinal axis.
Regarding the limitation of multiple alignment grooves and alignment surfaces to precisely allow alignment and separation of electrode rings, Bow Opening Pliers suggest an alternative set of ring opening pliers wherein the pliers feature 3 ridges in order to hold rings in place.  Further, it is reasonably expected that the multi-ridged pliers of Bow Opening Pliers would be fully capable of holding multiple rings in place at once.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pliers of Jansson to include multiple ridges as taught by Bow Opening Pliers with reasonable expectation of success to hold rings in place. 
Regarding the limitation of a removable proximal shoulder ring, said proximal shoulder ring has a shoulder surface and an internal opening, wherein the internal opening allows the shoulder proximal ring to slide on or off the grooved longitudinal axis, Huch teaches a tool for gripping and mounting internal rings (Abstract) wherein the tool includes a removable proximal shoulder ring (Fig. 2- centering sleeve 4), said proximal shoulder ring has a shoulder surface (Fig. 2- outer surface of centering sleeve 4) and an internal opening (Fig. 2- inner channel of centering sleeve 4), wherein the internal opening allows the shoulder proximal ring to slide on or off the grooved longitudinal axis (See Figs. 2-3 wherein centering sleeve 4 slides on and off gripper jaws 6) in order to align the gripper with the opening of the workpiece [0008].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jansson and Bow Opening Pliers to 
Regarding Claim 4 and 14, Bow Opening Pliers further teaches the pliers are stainless steels thus meeting the instant limitations of the alignment handle is made of an elastic material and the elastic material is selected from plastic or stainless steel or aluminum.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jansson (EP0771251) in view of Bow Opening Pliers on Amazon and Huch et al (DE102005001225 with references to the machine English translation provided herewith) in further view of Anter et al (High-Resolution Mapping of Scar-Related Atrial Arrhythmias Using Smaller Electrodes With Closer Interelectrode Spacing; Circulation: Arrhythmia and Electrophysiology, American Heart Association; 2015/06/01).
Regarding Claim 2 and 3, Jansson, Bow Opening Pliers, and Huch do not appear to explicitly teach the alignment grooves are located at a distance of 1 mm or thereabouts to each other and the distance between the alignment grooves has a tolerance of tenths of mm or thereabouts.  Anter teaches electrode arrays with small interelectrode spacing (such as 1mm electrodes with 2mm interelectrode spacing) achieve higher mapping resolution and are subjected to less signal averaging and cancelling effects (Introduction, [0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jansson, Bow Opening Pliers, and Huch to include small interelectrode spacing as taught by Anter with reasonable expectation of success to achieve higher mapping resolution and suffer less signal averaging and cancelling effects (Introduction, [0003]), thus meeting the instant limitations of the alignment grooves are located at a distance of 1 mm or thereabouts to each other and the distance between the alignment grooves has a tolerance of tenths of mm or thereabouts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.K./Examiner, Art Unit 1748                          

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                           
2/9/21